    Case: 1:21-cr-00336 Document #: 65 Filed: 06/24/21 Page 1 of 1 PageID #:179




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA
                                                 No. 21 CR 336
      v.

ULISES AVINA, a/k/a “Chapo”                      Rebecca R. Pallmeyer
ANTONIO SEGURA, a/k/a “Lu Lu”                    Chief Judge
YARNELL ALLEN,
OSCAR BALDERAMA, a/k/a “Spider” and
RAFAEL MEDELLIN JR., a/k/a “Rafa”

                                      ORDER

      Upon the government’s motion, under Title 18, United States Code, Section

3161(h)(7), for an extension of time in which to return an indictment in the above-

captioned case,

      IT IS HEREBY ORDERED that the time within which to file an indictment

against the defendant is to be extended to an including August 24, 2021. This Court

finds that the ends of justice served by the extension outweigh the best interests of

the public and the defendant in a speedy trial because the failure to grant such an

extension would deny the government the reasonable time necessary for effective

preparation of the evidence for presentation to the Grand Jury, taking into account

the exercise of due diligence.

                                       ENTERED:

                                       ________________________________
                                       Rebecca R. Pallmeyer
                                       Chief Judge
DATED: June 24, 2021
